Citation Nr: 0730379	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  01-07 076A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for manic depressive 
disorder.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


INTRODUCTION

The veteran had active service from June 1963 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2000 and September 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).

In March 2003, the Board issued a decision in which it 
affirmed the RO's April 2000 and September 2001 denials of 
the veteran's claims.  That decision was appealed to the 
United States Court of Appeals for Veterans Claims (Court). 
Subsequently, in December 2003, the parties in this case 
filed a Joint Motion for Partial Remand (Joint Motion).  In a 
January 2004 Order, the Court vacated the Board's decision as 
it pertained to the issues of entitlement to service 
connection for diabetes mellitus, to include as a result of 
herbicide exposure and whether new and material evidence has 
been presented to reopen a claim of entitlement to service 
connection for PTSD, and remanded the case back to the Board 
with instructions that it readjudicate the claims in 
accordance with the Joint Motion in order that compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) be 
undertaken.  In August 2004, the Board remanded this case in 
accord with those instructions. 

In December 2005, the Board issued another decision denying 
service connection for diabetes mellitus, and denying the 
request to reopen the claim of entitlement to service 
connection for PTSD; in that decision, the Board remanded the 
issues of entitlement to service connection for manic 
depressive disorder and entitlement to a TDIU.  The veteran 
appealed the former two issues to the Court.  However, while 
the appeal was pending at the Court, the Court received 
notice that the veteran had died in December 2006.  Thus, in 
May 2007, the Court vacated the Board's decision and the 
appeal before the Court was dismissed for lack of 
jurisdiction.




FINDING OF FACT

In February 2007, the Board received notice from the VARO 
that the appellant died in December 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).




ORDER

The appeal is dismissed.



		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


